DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the liquid thermoset material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 states that the liquid is projected as jets or droplets.  However, claim 3, which depends on claim 1, states that the projection has to be drops.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 13, 15, 16, 19-21, 23, 26, 31-33, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al (US 2010/0327493).
With regards to claims 1, 31, and 32, Fong teaches a photocurable composition for producing three dimensional articles (abstract) that involves using jet printing to apply droplets to targeted locations, exposing the droplets to electromagnetic radiation (reading on actinic radiation) to cure the droplets in the exposed areas, and repeating the steps in sufficient number of times in order to build up the three dimensional article (0109-0191).  Fong teaches the temperature of curing to be from 30 to 60°C (0168) and the viscosity of the composition at 30°C to be from 5 to 20 mPas (cps) (0135).
Fong does not teach the composition to satisfy the claimed equation wherein X is less than 0.4 when tested by the CaBER extensional rheology method.  However, the rheology of the composition is largely dependent on the viscosity of the composition.  Fong teaches the same viscosity as the claimed invention, therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the viscosity is as claimed, the claimed physical properties relating to the claimed test are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 2, Fong teaches a photocurable composition for producing three dimensional articles (abstract) that involves using jet printing to apply droplets to targeted locations, exposing the droplets to electromagnetic radiation (reading on actinic radiation) to cure the droplets in the exposed areas, and repeating the steps in sufficient number of times in order to build up the three dimensional article (0109-0191).  Fong teaches the temperature of curing to be from 30 to 60°C (0168) and the viscosity of the composition at 30°C to be from 5 to 20 mPas (cps) (0135).
Fong does not teach the maximum relaxation time when tested by the CaBER extensional rheology method. 
Fong does not teach the composition to satisfy the claimed equation when tested by the CaBER extensional rheology method.  However, the rheology of the composition is largely dependent on the viscosity of the composition.  Fong teaches the same viscosity as the claimed invention, therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the viscosity is as claimed, the claimed physical properties relating to the claimed test are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 3 and 4, Fong teaches the nozzle to be a piezoelectric printing head (0192) and for a computer to direct the nozzle and create the desired image (0192).  Fong teaches the composition to have a viscosity at 30°C to be 50 to 1500 mPas (cps) (0135).
With regards to claim 5, Fong teaches the composition to include a radically curable component (0107), a cationically curable component (0080), a free radical photoinitiator (0063) and a cationic photoinitiator (0016).
With regards to claims 7 and 46, Fong teaches the composition to contain a photoinitiator compound to be at a concentration of 0.1 to 90% (0066) with a preferred concentration of 2.0% (0242 table 4), the cationic photoinitiator to be at a concentration of 3% (0242 table 4), the cationic curable component to be at a concentration of 52% (0242 table 4), and the radical polymerizable compound to be 18% (0242 table 4) giving a total concentration of the claimed compounds of 75%.
With regards to claim 8, Fong teaches the cationically curable component to be an epoxy or oxetane compound (0081).
With regards to claims 13, 16, and 19, The broadest reasonable interpretation of claim 7 states that the additives are optional, therefore, this does need to be met.
With regards to claim 15, Fong teaches the composition to contain a filler at a concentration of 0.5 to 30% (0167).
With regards to claim 20, Fong teaches the composition to include terephthalate polyester (0142).
With regards to claim 21, Fong teaches the printhead to be heated (260) and for the composition to be stored (0232).
With regards to claim 23, Fong teaches the print heads to contain a nozzle (0255).
With regards to claim 26, Fong teaches the composition to be applied in successive layers (0210).  Fong does not teach the use of an array of successive jetting heads.  However, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use successive jetting heads to make the layers.
With regards to claim 33, Fong teaches the composition to use laser beams (0177) or a Hg lamp (0248).
With regards to claim 45, Fong teaches the composition to form a three dimensional article (title).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763